                  Case 1:16-cr-00468-GHW Document 616 Filed 06/26/20 Page 1 of 2



    WILLKIE FARR & GALLAGHERLLP                                                                                     787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




    June 26, 2020

    VIA ECF

    Hon. Gregory H. Woods
    United States District Judge
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl St.
    New York, NY 10007-1312

    Re:       Motion for Compassionate Release, USA v. Reichberg, No. 16-cr-468

    Dear Judge Woods:

            I represent the Defendant Mr. Jeremy Reichberg (“Mr. Reichberg”) with regard to an upcoming
    Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i) (the “Motion”). I write to
    move before this Court for permission to file the memorandum in support of the Motion, as well as the
    exhibits to the Motion, under seal pursuant to Federal Rule of Criminal Procedure 49.1(d).

           The Motion and exhibits will contain and/or describe Mr. Reichberg’s medical records, which
    Mr. Reichberg has a right to keep confidential. Hand v. New York City Transit Auth., No. 11-CV-997
    RRM MDG, 2012 WL 3704826, at *5 (E.D.N.Y. Aug. 26, 2012) (“Federal law generally treats
    medical records as confidential.”) In addition, Mr. Reichberg will be referencing and submitting
    portions of his Presentence Investigation Report, another confidential document. See United States
    Department of Justice v. Julian, 486 U.S. 1, 12 (1988) (“[I]n both civil and criminal cases the courts
    have been very reluctant to give third parties access to the presentence investigation report prepared
    for some other individual or individuals.”). In order to protect Mr. Reichberg’s privacy, the relevant
    materials should be filed under seal.

            Pursuant to Rules 6.4 and 18.1 of the Court’s ECF Rules and Instructions, our understanding is
    that, upon entry of a sealing order, we ordinarily would be required to deliver paper copies of this letter
    and the proposed-to-be-sealed documents to the court’s depository box located in the lobby of the 500
    Pearl Street courthouse. Given the extraordinary circumstances of the ongoing coronavirus pandemic,
    we request the Court order that Petitioners may file the materials under seal electronically through the
    ECF system or by email delivery to chambers.




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
           Case 1:16-cr-00468-GHW Document 616 Filed 06/26/20 Page 2 of 2

June 26, 2020
Page 2


Best Regards,

/s/ Casey E. Donnelly

Casey E. Donnelly



cc: All counsel of record (via ECF)
